         Case 3:20-cr-00442-HZ         Document 22    Filed 03/22/21    Page 1 of 2




Gerald M. Needham, OSB #963746
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
jerry_needham@fd.org

Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                         Case No. 3:20-cr-00442-HZ

                               Plaintiff,          UNOPPOSED MOTION TO
                                                   CONTINUE TRIAL AND
                         v.                        WITHDRAW MOTION TO
                                                   DISMISS (ECF 16)
 JOSHUA M. WARNER,
   aka EVA WARNER,

                               Defendant.

       NOW COMES Eva Warner, through her attorney, Gerald M. Needham, and moves to

continue the presently scheduled trial date of April 27, 2021, to December 22, 2021, or a date

thereafter convenient to the Court. The reasons for the motion are more fully amplified in the

accompanying Declaration of Counsel. This motion is unopposed by the government.

       Ms. Warner acknowledges and understands that the timeframe of the continuance is

excludable under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A).

       Assistant United States Attorney Tom Ratcliffe has authorized counsel to represent the

government has no objection to the requested continuance.


PAGE 1. UNOPPOSED MOTION TO CONTINUE TRIAL AND WITHDRAW MOTION TO DISMISS
          Case 3:20-cr-00442-HZ        Document 22        Filed 03/22/21     Page 2 of 2




       Based on the aforementioned and the accompanying Declaration of Counsel, defendant

moves to continue the trial of April 27, 2021, to December 21, 2021, or a date thereafter convenient

to the Court. The timeframe of the requested continuance is excludable from Speedy Trial

computations pursuant to 18 U.S.C. § 3161(h)(7)(A), as the ends of justice served by the granting

of the continuance outweigh the interests of the public and the defendant in a speedier trial.

       Respectfully submitted on March 22, 2021.

                                                      /s/ Gerald M. Needham
                                                      Gerald M. Needham
                                                      Assistant Federal Public Defender




PAGE 2. UNOPPOSED MOTION TO CONTINUE TRIAL AND WITHDRAW MOTION TO DISMISS
